Citation Nr: 0424262	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  99-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for fatigue.  

5.  Entitlement to service connection for cold sweats.

6.  Evaluation of tinea pedis, currently rated as 0 percent 
disabling.

7.  Evaluation of pseudofoliculitis of the scalp, currently 
rated as 0 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1980 to May 
1992, to include service in the Southwest Asia Theater of 
operations.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2001 and May 2003, the Board remanded this 
case to the RO for further development.


FINDINGS OF FACT

1.  The veteran does not have alopecia areata.

2.  The veteran's depression was not manifest during service 
nor is it related to service.  

3.  The veteran has a work shift sleep disorder which had its 
onset after service and is unrelated thereto.  

4.  The veteran has tiredness/fatigue which is associated 
with his depression and work shift sleep disorder; he does 
not have chronic fatigue syndrome.  

5.  The veteran does not have a chronic, disabling, 
undiagnosed illness manifested by sweating.

6.  The veteran's tinea pedis is not located on an exposed 
area; there is no exfoliation, exudation, or itching; the 
tinea pedis does not cover at least 5 percent of the 
veteran's body or of the feet; it has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs; the tinea pedis has not had 
any active inflammation or fungal infection.  

7.  The veteran's pseudofoliculitis of the scalp is not 
productive of exfoliation, exudation, or itching; it does not 
cover at least 5 percent of the veteran's body or of the 
head; it has not required intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs; the 
pseudofoliculitis of the has not exhibited any active 
pathology.  


CONCLUSIONS OF LAW

1.  Alopecia areata was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2003).

2.  Depression was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2003).

3.  The criteria to establish service connection for a work 
shift sleep disorder to include as due to an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4.  The criteria to establish service connection for 
tiredness/fatigue to include as due to an undiagnosed illness 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  The criteria to establish service connection for sweating 
to include as due to an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2003).

6.  The criteria for a compensable rating for tinea pedis is 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

7.  The criteria for a compensable rating for 
pseudofoliculitis of the scalp is not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2003 VCAA 
letter.  The letter was reissued in July 2003 to the 
veteran's current address.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help his claim and notice of how his 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times and 
a VA opinion has been obtained.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In January 1980, the veteran underwent an entrance 
examination.  At that time, neurological and psychiatric 
examinations were normal.  On July 17, 1980, the veteran was 
referred to the "CMHA" because of "blackouts."  The 
veteran stated that he felt that this condition had existed 
since high school.  The veteran related that these episodes 
had their onset after he was hit in the face and head while 
playing football.  Neurological examination was conducted.  
The diagnosis was probable petit mal seizures.  A mental 
status examination was also conducted.  The veteran was 
oriented times three, there was some dissociation of content 
of thought, and the veteran demonstrated poor math.  There 
was no paranoia, no homicidal ideation, and no suicidal 
ideation.  The veteran was referred for a neurological 
consult.  On July 22, 1980, the veteran reported for this 
referral.  It was noted that the veteran had episodes of 
"waking up" from dozing.  The veteran related that he had 
had this problem since 1973.  The diagnosis was probable 
petit mal seizures.  Thereafter, the veteran underwent a 
neurological examination, but it was normal.  

In August 1983, the veteran was afforded a periodic physical.  
At that time, neurological and psychiatric examinations were 
normal.  In April 1984, the veteran was seen for red patches 
on both upper thighs.  The diagnosis was heat rash.  In 
January 1989, the veteran was afforded a periodic physical.  
At that time, neurological and psychiatric examinations were 
normal.  It was noted that the veteran reported that his 
present health was good.  

In April 1992, the veteran was afforded a separation 
examination.  At that time, neurological and psychiatric 
examinations were normal.  On the accompanying medical 
history report, the veteran denied having or having had, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  
A July 1993 service entrance examination report shows that 
psychiatric and neurological examinations were normal.  On 
the accompanying medical history report, the veteran denied 
having or having had, frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  

Following his separation from service, the veteran was 
afforded a VA Persian Gulf Registry examination in June 1994.  
At that time, the veteran reported having fatigue, but it did 
not require napping during the day.  He related that he had 
some tiredness after work.  The veteran did not report having 
any type of sleep problems, cold sweats, depression, hair 
loss, or skin disorder, and there was no diagnoses relative 
to these problems.  The examiner indicated that the veteran 
had fatigue of unknown etiology without evidence of chronic 
fatigue syndrome.  

In February 1997, lay statement was received from the 
veteran's wife.  She stated that since the veteran returned 
from the Gulf War, he had had hair loss, frequent fatigue, 
frequent depression, sores on his scalp, and sores on his 
feet.  

In March 1997, the veteran was afforded a VA examination.  At 
that time, the veteran complained of recurrent blisters which 
were itchy and located on the sides and bottoms of his feet 
and had been present since February 1991.  The veteran 
indicated that he had been treating it as he would Athlete's 
foot with Desenex powder.  He indicated that the blisters 
occurred suddenly and would last for about a week and a half, 
then would be clear for about a month, but would recur.  The 
fluid that accompanied the blisters was bloody and thick.  In 
addition, the veteran reported that he also occasionally got 
itchy bumps on his scalp that seemed to get inflamed when the 
hair started growing so he purposefully kept his scalp hair 
short.  Physical examination revealed no active blisters.  
The veteran showed the examiner photographs which the 
examiner indicated showed erythematous blister bases on the 
sides and bottoms of his feet that were taken in June 1996.  
The veteran had a few residual faint hyperpigmented macules 
on the lateral or medial aspect of his feet.  He had 
yellowing of both 5th toenails.  Minimal scale was noted in 
the toe webs and soles.  The scale from these areas were 
examined for hyphae with KOH solution and the results were 
negative.  The veteran also had several 2 to 3 centimeter 
hyperkeratotic, folliculocentric, round papules on the vertex 
scalp.  There was no tenderness, no pustules, and no hair 
loss.  The diagnoses were recurrent blistering eruption with 
a differential diagnosis of bulluos tinea pedis versus 
friction blisters, doubt epidermolysis bullosa simplex, 
dominant type; early onychomycosis of both 5th toenails; and 
pseudofoliculitis of the scalp.  It was noted that the 
examiner was unable to made a definitive diagnosis regarding 
the foot blister diagnosis without any eruption being 
present.  

In April 1997, the examiner prepared an addendum.  The 
examiner stated that the veteran still did not have any 
recurrence of blisters on his feet.  A KOH examination was 
performed on the scales on the bottoms of his feet and from 
the toe webs, but the results were negative.  In addition, 
the examiner noted that the veteran complained of hair loss 
in the beard area.  On the examination, there were three 
round, smooth, alopecic spots ranging in size from one to 
three centimeters on the beard area.  There were a few short 
hairs present in these spots.  

In April 1997, the veteran was again examined by VA with 
regard to his fatigue.  It was noted that the veteran 
currently worked a shift which was from 6:00 P.M. to 3:00 
A.M.  The veteran indicated that he tried to revert to a 
normal sleep schedule, but had a great deal of difficulty 
doing so.  The examiner opined that the veteran clearly had a 
work shift sleep disorder since he was having difficulty on 
the weekends when he tried to revert to a normal sleep 
schedule.  The veteran was also diagnosed as having chronic 
fatigue, but not chronic fatigue syndrome.  

Post-service, the veteran also received treatment from Kaiser 
Permanente.  In July 1997, he was given cream for treatment 
of atopic dermatitis.  In July 1999, the veteran was seen by 
Kaiser Permanente.  The veteran reported feeling tired.  His 
reports of fatigue were in conjunction with treatment and 
diagnosis of major depression.  A physician noted that a 
connection between service and emotional diagnosis was 
unclear 

In August 2002, the veteran was afforded a VA skin 
examination.  Examination revealed that the veteran's scalp 
hair was shaved.  There was no evidence of active pathology 
on the scalp.  There was no discoloration or signs of 
inflammation, such as redness, scaling or swelling.  The 
veteran had a goatee which was composed of terminal hairs 
which covered the entire chin.  There was no evidence of hair 
loss.  Examination of the feet revealed crusts on the arch of 
the left foot.  There were three small nummular brown crusts 
which were each less than 1 centimeter in diameter.  There 
were two nummular brown crusts on the arch of the right foot 
which were also less than 1 centimeter in diameter.  There 
was no evidence of active inflammation.  The diagnoses were 
scalp, free of active disease, no sign of prior disease; face 
including beard area, free of active disease, no sign of 
prior disease; and tinea pedis, which was resolving.  It was 
noted that both toenails of the 5th toes were slightly 
discolored.  There was no evidence of fungal infection of any 
of the toenails.  KOH testing of the scaling lesions was 
negative; no fungal elements were found.  

In August 2002, the veteran was also afforded a psychiatric 
examination.  At that time, the veteran reported that since 
returning from the Gulf War, he had sweating at night and 
fatigue.  Currently, the veteran stated that the depression 
had lifted considerably, his interest in things had picked 
up, and his weight was steady.  Nonetheless, he still had 
problems with interrupted sleep.  Mental status examination 
resulted in a diagnosis of history of symptoms consistent 
with major depressive disorder, in partial remission, without 
treatment.  The report of examination notes that the opinion 
was based mainly on the veteran's report.  The examiners 
stated that based on the sequence of symptoms described, it 
appeared to be as likely as not that major depressive 
disorder had an onset in service.  With regard to a sleep 
disorder, the veteran reported that he had interrupted sleep 
and slept between 5 and 8 ours per night.  When he slept for 
fewer hours, he awoke feeling tired.  

In September 2003, a VA medial opinion was provided.  The 
veteran's records were reviewed.  The examiner stated that 
there was no indication in the records of treatment or a 
diagnosis of depression during service.  There were records 
of treatment in July 1999 for major depression, but this was 
7 years after separation from service.  The examiner stated 
that the history evaluation and diagnosis as given in August 
2002 by this examiner and another examiner was based on the 
veteran's presentation of his history during this examination 
including the veteran's statement that his symptoms began 
after returning from the Persian Gulf.  However, the examiner 
stated that there was no evidence of evaluation or treatment 
for depression in the service medical records.  


Analysis for Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  The Board notes that the Persian Gulf War provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The veteran and his wife as lay persons have not been shown 
to be capable of making medical conclusions, thus, their 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes 
that while the veteran is competent to report symptoms and 
his wife is competent to report what she observed, they do 
not have medical expertise.  Therefore, neither of them can 
provide opinions regarding diagnosis and causation.  


Alopecia Areata

The service records reflect no complaints, findings, 
treatment, or diagnosis of alopecia areata.  

In June 1994, the veteran was examined by VA.  The veteran 
did not report hair loss nor was hair loss noted by the 
examiner.  

In February 1997, the veteran's wife stated that since the 
veteran returned from the Gulf War, he had had hair loss.  

In March 1997, the veteran was afforded a VA examination.  
Physical examination revealed no hair loss.  In the April 
1997 addendum, it was noted that the veteran complained of 
hair loss in the beard area.  On the examination, there were 
three round, smooth, alopecic spots ranging in size from one 
to three centimeters on the beard area.  There were a few 
short hairs present in these spots.  However, when the 
veteran was examined in August 2002, the veteran had a shaved 
head and had a goatee which was composed of terminal hairs 
which covered the entire chin.  There was no evidence of hair 
loss.  The examiner stated that there was no evidence of past 
or present disease.  

The veteran does not have alopecia areata.  The veteran is 
considered competent to state that he has hair loss and his 
wife is competent to state that she has seen hair loss, but 
neither of them is competent to render or provide a current 
diagnosis thereof.  See Espiritu, supra.  

The competent evidence establishes that the veteran does not 
have alopecia areata.  Absent a current diagnosis, service 
connection is not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the veteran claims that alopecia areata is 
due to an undiagnosed illness, the Board notes that alopecia 
areata is a diagnosis.  Thus, the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
this issue.  See 38 C.F.R. § 3.317.


Depression

The service record reflect no complaints, findings, 
treatment, or diagnosis of depression.  The April 1992 
separation examination reflected normal neurological and 
psychiatric examinations.  On the accompanying medical 
history report, the veteran denied having depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  A July 1993 service entrance 
examination report shows that psychiatric and neurological 
examination were normal.  On the accompanying medical history 
report, the veteran denied having or having had depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  

In June 1994, the veteran was examined by VA.  Following his 
separation from service, the veteran was afforded a VA 
Persian Gulf Registry examination in June 1994.  At that 
time, the veteran did not report having any symptoms and/or 
depression.  No psychiatric diagnosis was rendered.  

In February 1997, the veteran's wife stated that since the 
veteran returned from the Gulf War, he had had frequent 
depression.  

In July 1997, the veteran was diagnosed by a private 
physician as having major depression.  

In August 2002, the veteran was a afforded a VA psychiatric 
examination.  At that time, the veteran reported that his 
depression had lifted considerably, his interest in things 
had picked up, and his weight was steady.  Mental status 
examination resulted in a diagnosis of history of symptoms 
consistent with major depressive disorder, in partial 
remission, without treatment.  The report of examination 
notes that the opinion was based mainly on the veteran's 
report.  The examiners stated that based on the sequence of 
symptoms described, it appeared to be as likely as not that 
major depressive disorder had an onset in service.  
Thereafter, a follow-op September 2003 medical opinion was 
rendered by one of the examiners who conducted the August 
2002 examination.  The purpose of the opinion was to 
ascertain whether the prior opinion regarding diagnosis and 
etiology was based on the veteran's report of his history 
alone or based on an independent opinion.  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The examiner was requested to provide an independent opinion 
regarding the relationship between depression and service.  

In September 2003, the examiner stated that there was no 
indication in the records of treatment or a diagnosis of 
depression during service.  There were records of treatment 
in July 1999 for major depression, but this was 7 years after 
separation from service.  The examiner stated that the 
history evaluation and diagnosis as given in August 2002 by 
this examiner and another examiner was based on the veteran's 
presentation of his history during this examination including 
the veteran's statement that his symptoms began after 
returning from the Persian Gulf.  However, the examiner 
stated that there was no evidence of evaluation or treatment 
for depression in the service medical records.  

In sum, the service medical records are negative for 
depression or any symptoms of depression.  Post-service, the 
veteran was diagnosed as having major depression 7 years 
after his separation from service.  Although the August 2002 
examination appeared to relate current diagnosis of 
depression to service, in September 2003, one of the 
examiner's clarified that the earlier opinion was based only 
on the veteran's statements.  The examiner further stated 
that there was no evidence of depression during service.  
Thus, current depression and service were not related.  The 
September 2003 opinion is more probative than the August 2002 
opinion because the earlier opinion was not based on a review 
of the records, but, rather, only on the veteran's 
statements.  The later opinion was based on a full review of 
the records.  Accordingly, that opinion is the more probative 
opinion.  

The Board is aware that a layman is competent to report that 
he was depressed during service.  However, the more credible 
evidence consists of the contemporaneous service records.  
Those records are either silent for psychiatric symptoms, or 
contain objective normal findings or consists of the 
veteran's own denial of depression, excessive worry and 
nervous trouble.  The contemporaneous records are far more 
probative than remote statements advanced in support of a 
claim for benefits.  In regard to the Kaiser statement that a 
connection was unclear, such is not probative of anything.  
It neither establishes a relationship nor dispels a 
relationship.

Since the most probative competent evidence of record 
establishes that depression was not manifest during service 
and is not related to service, service connection must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  

To the extent that the veteran claims that depression is due 
to an undiagnosed illness, the Board notes that major 
depression is a diagnosis.  Thus, the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
this issue.  See 38 C.F.R. § 3.317.


Sleep Disorder, Fatigue, and Cold Sweats

During service, in July 1980, the veteran was referred to the 
"CMHA" because of "blackouts."  The veteran stated that he 
felt that this condition had existed since high school.  The 
veteran related that these episodes had their onset after he 
was hit in the face and head while playing football.  
Neurological examination was conducted.  The diagnosis was 
probable petit mal seizures.  A mental status examination was 
also conducted.  The veteran was referred for a neurological 
consult in which it was noted that the veteran had episodes 
of "waking up" from dozing.  The veteran related that he 
had had this problem since 1973.  The diagnosis was probable 
petit mal seizures.  Thereafter, the veteran underwent a 
neurological examination, but it was normal.  In August 1983, 
the veteran was afforded a periodic physical.  At that time, 
neurological examination was normal.  In January 1989, the 
veteran was afforded a periodic physical.  At that time, 
neurological examination was normal.  

In April 1992, the veteran was afforded a separation 
examination.  At that time, neurological examination was 
normal.  On the accompanying medical history report, the 
veteran denied having or having had frequent trouble 
sleeping.  A July 1993 service entrance examination report 
shows that neurological examination was normal.  On the 
accompanying medical history report, the veteran denied 
having or having had frequent trouble sleeping.  

Following his separation from service, the veteran was 
afforded a VA Persian Gulf Registry examination in June 1994.  
At that time, the veteran reported having fatigue, but it did 
not require napping during the day.  He related that he had 
some tiredness after work.  The veteran did not report having 
any type of sleep problems or cold sweats.  There was no 
diagnoses relative to these problems.  The examiner indicated 
that the veteran had fatigue of unknown etiology without 
evidence of chronic fatigue syndrome.  

In February 1997, the veteran's wife stated that since the 
veteran returned from the Gulf War, he had had frequent 
fatigue.  

In April 1997, the veteran was again examined by VA with 
regard to his fatigue.  It was noted that the veteran 
currently worked a shift which was from 6:00 P.M. to 3:00 
A.M.  The veteran indicated that he tried to revert to a 
normal sleep schedule, but had a great deal of difficulty 
doing so.  The examiner opined that the veteran clearly had a 
work shift sleep disorder since he was having difficulty on 
the weekends when he tried to revert to a normal sleep 
schedule.  The veteran was also diagnosed as having chronic 
fatigue, but not chronic fatigue syndrome.  

In July 1999, the veteran was seen by Kaiser Permanente.  The 
veteran reported feeling tired.  His reports of fatigue were 
in conjunction with treatment and diagnosis of major 
depression.  

In August 2002, the veteran was also afforded a psychiatric 
examination.  At that time, the veteran reported that since 
returning from the Gulf War, he had sweating at night and 
fatigue.  With regard to a sleep disorder, the veteran 
reported that he had interrupted sleep and slept between 5 
and 8 hours per night.  When he slept for fewer hours, he 
awoke feeling tired.  

In sum, the veteran did not report having any sleep 
difficulties or sweating during service.  The veteran 
reported that he had episodes of blacking out and dozing, but 
they were not attributed to a sleep disorder.  A sleep 
disorder was not diagnosed during service.  Disease or injury 
manifested by cold sweats or sleep irregularity was not 
shown.  

Following service, the veteran has been diagnosed as having a 
work shift sleep disorder.  His complaints of tiredness and 
fatigue have been associated with that diagnosis.  The work 
shift sleep disorder had its onset after service when the 
veteran began working a night shift.  The work shift sleep 
disorder is not related to service.  To the extent that the 
veteran claims that the work shift sleep disorder is due to 
an undiagnosed illness, the Board notes work shift sleep 
disorder is a diagnosis.  More importantly, the condition was 
attributed to specific post service events.  Thus, the 
special provisions pertaining to undiagnosed illnesses are 
not applicable to this issue.  See 38 C.F.R. § 3.317.  With 
regard to fatigue, the fatigue has been associated with both 
depression and with the work shift sleep disorder.  Neither 
is service-connected.  Competent evidence does not relate it 
otherwise to service.  The veteran does not have a diagnosis 
of chronic fatigue syndrome.  

With regard to cold sweats, on examination in August 2002, 
the veteran reported that he was sweating at night.  

In this case, the veteran is competent to report that he had 
sweating at night.  However, the evidence does not establish 
that the veteran's reported sweating is manifest to a degree 
of being 10 percent disabling as he only reported it on one 
occasion and there was no objective evidence of sweating on 
examination nor is there evidence that the sweating 
constitutes a chronic disability which has existed for 6 
months or more and with intermittent episodes of improvement 
and worsening over a 6 month period.  As noted, there must be 
a minimum of a 6 month period of chronicity.  This is not the 
case here.  The veteran did not report after the August 2002 
examination that he had any problem with sweating to an 
examiner.  He only reported having "cold sweats" on his 
October 1998 VA Form 9.  This does not show a compensable 
level of disability nor the minimum of a 6 month period of 
chronicity or that the veteran has a chronic disability.  

Thus, there is no competent evidence that establishes that 
the veteran has a chronic disability manifested by sweating 
that is attributable to an undiagnosed illness that is 
related to his Persian Gulf service.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.  

Analysis for Ratings

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the right shoulder, the Board 
finds that some discussion of Fenderson v. West, 12 Vet. App 
119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, uniform ratings are appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

With regard to the veteran's skin disorders, the Board notes 
that the regulations governing these disorders changed during 
the course of this appeal.  The veteran has been advised of 
both versions.  Neither version is more favorable to the 
veteran.

Under the old criteria, Diagnostic Code 7806 (effective prior 
to August 30, 2002) provided that a 10 percent rating 
contemplated a skin disorder with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  A 
30 percent rating contemplated a skin disorder with exudation 
or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating contemplated a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.

Under the new criteria for 7806 (effective as of August 30, 
2002), a 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.

Tinea Pedis

In February 1997, the veteran's wife indicated that the 
veteran had sores on his feet.  In March 1997, the veteran 
was afforded a VA examination.  At that time, the veteran 
complained of recurrent blisters which were itchy and located 
on the sides and bottoms of his feet and had been present 
since February 1991.  The veteran indicated that he had been 
treating it as he would Athlete's foot with Desenex powder.  
He indicated that the blisters occurred suddenly and would 
last for about a week and a half, then would be clear for 
about a month, but would recur.  The fluid that accompanied 
the blisters was bloody and thick.  In addition, the veteran 
reported hat he also occasionally got itchy bumps on his 
scalp that seemed to get inflamed when the hair started 
growing so he purposefully kept his scalp hair short.  
Physical examination revealed no active blisters.  The 
veteran showed the examiner photographs which the examiner 
indicated showed erythematous blister bases on the sides and 
bottoms of his feet that were taken in June 1996.  The 
veteran had a few residual faint hyperpigmented macules on 
the lateral or medial aspect of his feet.  He had yellowing 
of both 5th toenails.  Minimal scale was noted in the toe 
webs and soles.  The scale from these areas were examined for 
hyphae with KOH solution and the results were negative.  The 
diagnosis was recurrent blistering eruption with a 
differential diagnosis of bulluos tinea pedis versus friction 
blisters, doubt epidermolysis bullosa simplex, dominant type; 
early onychomycosis of both 5th toenails.  

In April 1997, the examiner prepared an addendum.  The 
examiner stated that the veteran still did not have any 
recurrence of blisters on his feet.  A KOH examination was 
performed on the scales on the bottoms of his feet and from 
the toe webs, but the results were negative.  

In July 1997, he was given cream for treatment of atopic 
dermatitis.  

In August 2002, the veteran was afforded a VA skin 
examination.  Examination of the feet revealed crusts on the 
arch of the left foot.  There were three small nummular brown 
crusts which were each less than 1 centimeter in diameter.  
There were two nummular brown crusts on the arch of the right 
foot which were also less than 1 centimeter in diameter.  
There was no evidence of active inflammation.  The diagnosis 
tinea pedis, which was resolving.  It was noted that both 
toenails of the 5th toes were slightly discolored.  There was 
no evidence of fungal infection of any of the toenails.  KOH 
testing of the scaling lesions was negative; no fungal 
elements were found.  

In this case, the veteran's feet are not an exposed area.  
There is no exfoliation, exudation, or itching.  There is no 
skin disorder covering at least 5 percent of the veteran's 
body or of the feet.  The veteran's skin disorder of the feet 
has not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
veteran's skin disorder has not had any active inflammation 
or fungal infection.  

The veteran is competent to report that he has blisters on 
his feet.  His wife is competent to report the same.  
However, the objective medical evidence, which is more 
reliable, shows no active disease or manifestations of the 
described criteria for a compensable rating from the date of 
service connection, December 1996.  

Thus, a compensable rating is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  

Pseudofoliculitis of the Scalp

In February 1997, the veteran's wife indicated that the 
veteran had sores on his scalp.  In March 1997, the veteran 
was afforded a VA examination.  At that time, the veteran 
reported hat he occasionally got itchy bumps on his scalp 
that seemed to get inflamed when the hair started growing so 
he purposefully kept his scalp hair short.  Physical 
examination revealed no active blisters.  The veteran also 
had several 2 to 3 centimeter hyperkeratotic, 
folliculocentric, round papules on the vertex scalp.  There 
was no tenderness or pustules.  The diagnosis was 
pseudofoliculitis of the scalp.  

In August 2002, the veteran was afforded a VA skin 
examination.  Examination revealed that the veteran's scalp 
hair was shaved.  There was no evidence of active pathology 
on the scalp.  There was no discoloration or signs of 
inflammation, such as redness, scaling or swelling.  The 
diagnosis was scalp, free of active disease, no sign of prior 
disease; 

In this case, the veteran's scalp is an exposed area since 
his head is shaved, however, there is no exfoliation, 
exudation, or itching.  It was noted that there was no 
tenderness, pustules, discoloration or signs of inflammation, 
such as redness, scaling or swelling.  There is no skin 
disorder covering at least 5 percent of the veteran's body or 
of the head.  The veteran's skin disorder of the scalp has 
not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
veteran's skin disorder has not had any active pathology.  

The veteran is competent to report that he has sores on his 
scalp.  His wife is competent to report the same.  However, 
the objective medical evidence, which is more reliable, shows 
no active disease or manifestations of the described criteria 
for a compensable rating from the date of service connection, 
December 1996.  

Thus, a compensable rating is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  


ORDER

Service connection for alopecia areata is denied.

Service connection for depression is denied.  

Service connection for a sleep disorder is denied.  

Service connection for fatigue is denied.  

Service connection for cold sweats is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



